UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-32521 XFONE, INC. (Exact name of registrant as specified in its charter) Nevada 11-3618510 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5307 W. Loop 289 Lubbock, Texas 79414 (Address of principal executive offices) 806-771-5212 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer,, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of May 14, 2010, 21,119,488 shares of the Company’s common stock, $0.001 par value, were issued and outstanding -1- XFONE, INC. AND SUBSIDIARIES Index Page PART I: FINANCIAL INFORMATION Item 1: Financial Statements and Condensed Notes (Unaudited) - Period Ended March 31, 2010 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4T.Controls and Procedures 31 PART II:OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A.Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults upon Senior Securities 32 Item 4. (Removed and Reserved) 32 Item 5. Other Information 32 Item 6. Exhibits 33 SIGNATURES 39 -2- PART I: FINANCIAL INFORMATION Item 1: Condensed Consolidated Financial Statements and Notes (Unaudited) - Period Ended March 31, 2010 Xfone, Inc. and Subsidiaries CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) March 31, 2010 -3- CONTENTS PAGE CondensedConsolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 5 CondensedConsolidated Statements of Operation for the three months ended March 31, 2010 and 2009(unaudited) 7 CondensedConsolidated Statements of Cash Flowsfor the three months ended March 31, 2010 and 2009 (unaudited) 8 Notes to CondensedConsolidated Financial Statements(unaudited) 10 -4- Xfone, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, Unaudited CURRENT ASSETS: Cash $ $ Accounts receivable, net Prepaid expenses and other receivables Deferred taxes Inventory Total current assets BONDS ISSUANCE COSTS , NET OTHER LONG TERM ASSETS FIXED ASSETS, NET OTHER ASSETS, NET ASSETS OF DISCONTINUED OPERATIONS IN THE UNITED KINGDOM ASSETS OF DISCONTINUED OPERATIONS IN ISRAEL Total assets $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. -5- Xfone, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, Unaudited CURRENT LIABILITIES: Short-term bank credit and current maturities of notes payable $ $ Trade payables Other liabilities and accrued expenses Current maturities of obligations under capital leases Current maturities of bonds Total current liabilities DEFERRED TAXES, NET NOTES PAYABLE FROM THE UNITED STATES DEPARTMENT OF AGRICULTURE, NET OF CURRENT MATURITIES NOTES PAYABLE, NET OF CURRENT MATURITIES BONDS PAYABLES , NET OF CURRENT MATURITIES OBLIGATIONS UNDER CAPITAL LEASES , NET OF CURRENT MATURITIES OTHER LONG TERM LIABILITIES SEVERANCE PAY LIABILITIES OF DISCONTINUED OPERATIONS IN THE UNITED KINGDOM LIABILITIES OF DISCONTINUED OPERATIONS IN ISRAEL Total liabilities COMMITMENTS AND CONTINGENT LIABILITIES SHAREHOLDERS' EQUITY: Common stock of $0.001 par value: 75,000,000 shares authorized; 21,119,488 and 18,376,075issued and outstanding at March 31,2010 and December 31, 2009 (Note 5) Additional paid-in capital Equity on issuance note receivable (Note 5) ) - Foreign currency translation adjustment ) ) Retained earnings ) ) Total shareholders' equity Non – Controlling interest Total equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements -6- Xfone, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF OPERATION (Unaudited) Three Months Ended March 31, Revenues $ $ Cost of revenues Gross profit Operating expenses: Marketing and selling General and administrative Total operating expenses Operating profit Financing income (expense), net ) Other expenses ) ) Income (loss) from continued operations before taxesand non-controlling interest ) Income tax benefit Net income (loss) from continued operations ) Income (loss) from discontinued operations in the United Kingdom and Israel, before taxes ) Income tax expense on discontinued operations in the United Kingdom and Israel ) ) Net income (loss) ) Less: Net income attributed to non-controlling interest (related to discontinued operations) ) ) Net income (loss) attributed to shareholders $ ) $ Basic and diluted loss per share: Income (loss) from continued operations $ ) $ Income from discontinued operations ) Basic and diluted $ ) $ Basic and diluted weighted average number of shares outstanding: The accompanying notes are an integral part of these condensed consolidated financial statements. -7- Xfone, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31 , Cash flow from operating activities: Net income (loss) $ ) $ Adjustments required to reconcile net income to net cash provided by operating activities: Depreciation and amortization Compensationin connection with the issuance of warrants and options Impairment of goodwill of discontinued operations - Accrued interest and exchange rate changes on outstanding Bonds ) Decrease (increase) in account receivables Bad debt provision ) Decrease (increase) in inventories Decrease (increase) in long term receivables ) Decrease (increase) in bonds issuance expenses, net Decrease (increase) in prepaid expenses and other receivables ) Increase (decrease) in trade payables ) Increase (decrease) in other liabilities and accrued expenses ) ) Increase (decrease) in severance pay ) Increase (decrease) in other long term liabilities ) ) Decrease in deferred tax liabilities ) ) Net cash provided by operating activities Cash flow from investing activities: Investment in short term deposit - ) Purchase of equipment ) ) Purchase of equipment for the project under the United States Department of Agriculture ) ) Net cash used in investing activities ) ) The accompanying notes are an integral part of these condensed consolidated financial statements. -8- Xfone, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) Three Months Ended March 31 , Cash flow from financing activities: Repayment of long term loans from banks and others $ ) $ ) Repayment of capital lease obligation ) ) Repayment of long term loans from United States Department of Agriculture ) - Proceeds from exercise of options - Proceeds from long term loans - Increase (decrease) in short-term bank credit, net ) Proceeds from long term loans from banks Proceeds from long term loans from the United States Department of Agriculture - Proceeds from issuance of shares and detachable warrants, net of issuance expenses - Net cash provided by (used in) financing activities Effect of exchangerate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at the beginning of the period (*) Cash and cash equivalents at the end of the period $ $ Supplemental disclosure of cash flows activities: Cash paid for: Interest $ $ Taxes $ $ (*) Cash and cash equivalents as of March 31, 2010 includes $330,046 of cash related to discontinued operations. The accompanying notes are an integral part of these consolidated financial statements -9- Xfone, Inc. and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 (Unaudited) Note 1 -Organization and Nature of Business A. Xfone, Inc. ("Xfone" or "the Company") was incorporated in Nevada, U.S.A. in September 2000. The Companyis a holding and managing company providing voice, video and data telecommunications services, including: local, long distance and international telephony services; video; prepaid and postpaid calling cards; cellular services; Internet services; messaging services (Email/Fax Broadcast, Email2Fax and Cyber-Number); and reselling opportunities, with operations in the United States, United Kingdom and Israel. Xfone serves customers worldwide. Xfone's holdings in subsidiaries as of March 31, 2010 were as follows: ● NTS Communications, Inc. ("NTS") and its sevenwholly owned subsidiaries, NTS Construction Company, Garey M. Wallace Company, Inc., Midcom of Arizona, Inc., Communications Brokers Inc., NTS Telephone Company, LLC, NTS Management Company, LLC and PRIDE Network, Inc. - wholly ownedU.S. subsidiary. ● Xfone USA, Inc. and its two wholly owned subsidiaries, eXpeTel Communications, Inc. and Gulf Coast Utilities, Inc. (collectively, "Xfone USA")- wholly owned U.S. subsidiary. ● Swiftnet Limited ("Swiftnet") - wholly owned U.K. subsidiary. ● Equitalk.co.uk Limited ("Equitalk") - wholly owned U.K. subsidiary. ● Auracall Limited ("Auracall") - wholly owned U.K. subsidiary of Swiftnet. ● Story Telecom, Inc. and its wholly owned U.K. subsidiary, Story Telecom Limited (collectively, "Story Telecom") - wholly owned U.S. subsidiary. ● Xfone 018 Ltd. ("Xfone 018") - majority owned Israeli subsidiary in which Xfone holds a 69% ownership share. Note 2 - Significant Accounting Policies The interim condensed financial statements are prepared in accordance with generally accepted accounting principles in the United States. The significant accounting policies followed in the preparation of the financial statements, applied on a consistent basis, are as follows: A. Principles of Consolidation and Basis of Financial Statement Presentation The consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America ("US GAAP") and include the accounts of the Company and its subsidiaries. All significant inter-company balances and transactions have been eliminated in consolidation. Minority interest in the loss of a subsidiary will be recorded according to the respective equity interest of the minority and up to its exposure and/or legal obligation to cover the subsidiary losses inthe event that equity is reduced to zero or below. B. Foreign Currency Translation For operations in local currency environments, assets and liabilities are translated at year-end exchange rates with cumulative translation adjustments included as a component of shareholders’ equity and income and expense items are translated at average foreign exchange rates prevailing during the year. Foreign currency transactions gains and losses are included in the results of operations. -10- Xfone, Inc. and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 (Unaudited) Note 2 - Significant Accounting Policies (Cont.) C. Accounts Receivable Accounts receivable are recorded at net realizable value consisting of the carrying amount less the allowance for uncollectible accounts. The Company uses the allowance method to account for uncollectible accounts receivable balances. Under the allowance method, estimate of uncollectible customer balances is made using factors such as the credit quality of the customer and the economic conditions in the market. An allowance for doubtful accounts is determined with respect to those amounts that the Company has determined to be doubtful of collection. When an account balance is past due and attempts have been made to collect the receivable through legal or other means the amount is considered uncollectible and is written off against the allowance balance. Accounts receivable are presented net of an allowance for doubtful accounts of $264,279 and $716,798 at March 31, 2010 and December 31, 2009, respectively. D. Other Intangible Assets Other intangible assets consist of a license to provide communication services in the United States. Customer relationsrelated to mergers and acquisitions are amortized over a period between 2-13 years from the date of the purchase. E. Earnings Per Share Basic earning per share (EPS) is computed by dividing income available to common shareholders by the weighted average number of common shares outstanding for the period. Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the entity. For the three months ended March 31, 2010, there were no dilutive shares as all options and warrants were out-of-the-money.For the three months ended March 31, 2010, there were no dilutive shares asthe inclusion of in-the-money options and warrants would have been anti-dilutive. F. Stock-Based Compensation The Company accounts for stock-based compensation in accordance with “FASB ASC 718-10.”Stock-based compensation expense recognized during the period is based on the value of the portion of share-based awards that are ultimately expected to vest during the period. The fair value of each stock option grant is estimated on the date of grant using the Black-Scholes option pricing model. The fair value of restricted stock is determined based on the number of shares granted and the closing price of the Company’s common stock on the date of grant. Compensation expense for all share-based payment awards is recognized using the straight-line amortization method over the vesting period. -11- Xfone, Inc. and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 (Unaudited) Note 2 - Significant Accounting Policies (Cont.) G. Reclassification As reported in the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2009, subsequent to the year ended December 31, 2009, the Company’s board of directors made a strategic decision to concentrate on its operations in the U.S.As a result of this decision, the Company has decided to discontinue its operations in the U.K. and Israel. The assets, liabilities and results of operations of the U.K. and Israel operations have been classified as discontinued operations for all periods presented (see Note 3). Certain amounts in the 2009 financial statements have been reclassified to conform to the current year presentation.Such reclassifications did not impact the Company's gross profit or net income. H. Basis of Presentation The interim condensed consolidated financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information, including note disclosures, normally included in financial statements which are prepared in accordance with US GAAP has been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures included are adequate to make the information presented not misleading. In management’s opinion, the condensed consolidated balance sheet as of March 31, 2010 (unaudited) and December 31, 2009 (audited), the unaudited condensed consolidated statements of operations for the three months ended March 31, 2010 and 2009, and the unaudited condensed consolidated statements of cash flows for the three months ended March 31, 2010 and 2009, contained herein, reflect all adjustments, consisting solely of normal recurring items, which are necessary for the fair presentation of our financial position, results of operations and cash flows on a basis consistent with that of our prior audited consolidated financial statements. However, the results of operations for the interim periods may not be indicative of results to be expected for the full fiscal year. Therefore these financial statements should be read in conjunction with the audited financial statements and notes thereto and summary of significant accounting policies included in the Company’s Form 10-K for the year ended December 31, 2009. The Company has evaluated subsequent events occurring throughthe date on which this Quarterly Report on Form 10-Q was issued. I. Income Taxes The Company accounts for income taxes under FASB ASC 740-10 (Prior Authoritative Literature: Statement of Financial Accounting Standards (SFAS) No. 109, Accounting for Income Taxes). Deferred tax assets and liabilities are based on the difference between the financial statement and tax basis of assets and liabilities as measured by the enacted tax rates which are anticipated to be in effect when these differences reverse. The deferred tax provision is the result of the net change in the deferred tax assets and liabilities. A valuation allowance is established when it is necessary to reduce deferred tax assets to amounts expected to be realized. -12- Xfone, Inc. and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 (Unaudited) Note 2 - Significant Accounting Policies (Cont.) J. Derivative Instruments Effective January 1, 2009, the Company adopted SFAS No. 161, Disclosures about Derivative Instruments and Hedging Activities— an amendment of FASB Statement No. 133, as codified in ASC 815. ASC 815 requires entities to provide qualitative disclosures about the objectives and strategies for using derivatives, quantitative data about the fair value of any gains and losses on derivative contracts, and details of credit risk related contingent features in their hedged positions. ASC 815 also requires entities to disclose more information about the location and amounts of derivative instruments in financial statements; how derivatives and related hedges are accounted for; and how the hedges affect the entity's financial position, financial performance, and cash flows. The adoption of this new guidance on January 1, 2009 has been incorporated into the notes to the Company's consolidated financial statements As of March 31, 2010, the Company does not have open positions. The amount recorded in financing expenses in the Condensed Consolidated Statements of Operations for the three months ended March 31, 2009 that resulted from the above referenced hedging transactions was $5,374. K. Recent Accounting Pronouncements 1. Fair Value Measurements and Disclosures.In January 2010, the FASB issued “Fair Value Measurements and Disclosures—Improving Disclosures about Fair Value Measurements” (Accounting Standards Update (ASU) 2010-06), which requires new disclosures and explanations for transfers of financial assets and liabilities between certain levels in the fair value hierarchy. ASU 2010-06 also clarifies that fair value measurement disclosures are required for each class of financial asset and liability, which may be a subset of a caption in the consolidated balance sheets, and those disclosures should include a discussion of inputs and valuation techniques. For financial assets and liabilities subject to lowest-measurements, ASU 2010-06, further requires that we separately present purchases, sales, issuances, and settlements instead of netting these changes. With respect to matters other than lowest-level measurements, we adopted ASU 2010-06 beginning with the quarter ended March 31, 2010 with the remaining disclosure requirements becoming effective for fiscal years and interim periods beginning on or after December 15, 2010 (i.e., the quarter ending March 31, 2011, for us). Adoption of this standard did not have any material impact on the Company's financial statements. -13- Xfone, Inc. and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 (Unaudited) Note 3 – Discontinued operations 1. Operations in the U.K. On January 29, 2010, the Company entered into an agreement (the “Agreement”) with Abraham Keinan, a significant shareholder and Chairman of the Board of the Company (“Keinan”), and AMIT K LTD, a company registered in England & Wales which is wholly owned and controlled by Keinan (“Buyer”), for the sale of Swiftnet, Auracall, Equitalk and Story Telecom (the “UK Subsidiaries”), which Xfone owns (the “Transaction”). Pursuant to the Agreement, the consideration to be paid by Buyer and/or Keinan to Xfone shall becomprised of the following three components: 1. A release of the Company from the repayment of the loan from Iddo Keinan, the son of Mr. Keinan and an employee of Swiftnet dated December 10, 2009, pursuant to which Iddo Keinan extended to Swiftnet a loan of £860,044 ($1,229,263);. 2. A release of the Company from its obligation to Bank Leumi (UK) Plc. for of £150,000 ($226,604), thereby releasing the Company from its obligation to Bank Leumi (UK) Plc.; and 3. An annual earn-out payment over the following years beginning on the consummation of the Transaction.The aggregate Earn-Out Payments shall be equal to but shall not exceed $1,858,325 in the aggregate. The Company's Board of Directors approved the Agreement. The Closing of the Transaction is subject to approval by the holders of a majority of the Company’s common stock entitled to vote, which shall be obtained at a special meeting of the Company’s shareholders to be held not later than July 31, 2010. As a result of the Agreement to sell the holdings in the UK Subsidiaries, the assets and liabilities related to UK Subsidiaries have been classified as “held for sale” in the Company’s financial statements in accordance with ASC 360, (formerly SFAS No. 144), Accounting for the Impairment or Disposal of Long-Lived Assets. ASC 360 requires an asset group that is held for sale to be recorded at the lower of its carrying amount or fair value less costs to sell. As a result of classifying our UK subsidiaries as discontinued operations we recorded an impairment of $800,000 related to goodwill impairment. The assets and liabilities of the discontinued operations in the U.K. are as follows: March 31, Cash $ Other current assets Fixed assets, net Goodwill Other assets Note payable ) Other current liabilities ) Net assets $ -14- Xfone, Inc. and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 (Unaudited) Note 3 – Discontinued operations (Cont.) The results of discontinued operations in the U.K. are as follows: Three months ended March 31, Revenues (*) $ $ Cost of revenues Gross profit Operating expenses: Marketing and selling General and administrative Impairment of goodwill - Total operating expenses Operating profit (loss) ) Financing expenses, net ) ) Income (loss) before taxes ) Income tax benefit - Net income (loss) from discontinued operation in the United Kingdom $ ) $ (*) Intercompany revenues, for services provided by the discontinued operation in the UK to the discontinued operation in Israel, of $211,734 and $308,268 for the three months ended March 31, 2010 and 2009, respectively, are attributed to the discontinued operations in the UK. The associated costs of these revenues are also attributed to the discontinued operations in the UK. -15- Xfone, Inc. and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 (Unaudited) Note 3 – Discontinued operations (Cont.) 2. Operations in Israel On March 2, 2010, a non-binding memorandum of understanding (the “MoU”) was entered into by and among the Company, its 26% minority interest partner (the “Minority Partner”) in Xfone 018 and Carnie Capital for the sale by the Company and the Minority Partner of their aggregate holdings (95%) in Xfone 018 to Carnie Capital. The MoU provides for an all cash transaction. Pursuant to the MoU, the parties have begun a due diligence process at the end of which the parties expect to enter into a definitive agreement. There can be no assurance that the Transaction will be consummated. As a result of the MoU to sell the holdings in Xfone 018, the assets and liabilities related to Xfone 018 have been classified as “held for sale” in the Company’s financial statements in accordance with ASC 360, (formerly SFAS No. 144), Accounting for the Impairment or Disposal of Long-Lived Assets. ASC 360 requires an asset group that is held for sale to be recorded at the lower of its carrying amount or fair value less costs to sell. The assets and liabilities of the discontinued operations in Israel are as follows: March 31, Cash $ Other current assets Fixed assets, net Long-term assets Other assets Short-term bank credit and current maturities of notes payable ) Other current liabilities ) Notes payable ) Other long-term liability ) Net assets $ -16- Xfone, Inc. and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 (Unaudited) Note 3 – Discontinued operations (Cont.) The results of discontinued operations in Israel are as follows: Three months ended March 31, Revenues (*) $ $ Cost of revenues Gross profit Operating expenses: Marketing and selling General and administrative Total operating expenses Operating profit Financing income (expense), net ) ) Income before taxes Income tax expense ) ) Net income Income attributed to non-controlling interest ) ) Net income (loss) attributed to the Company from discontinued operation in Israel $ $ (*) Intercompany revenues, for services provided by the discontinued operation in Israel to the discontinued operation in the UK, of $7,563 and $22,344 for the three months ended March 31, 2010 and 2009, respectively, are attributed to the discontinued operations in Israel. The associated costs of these revenues are also attributed to the discontinued operations in Israel. -17- Xfone, Inc. and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 (Unaudited) Note 4 – Notes payable 1. NTS has a $4,000,000 revolving line of credit and loan with a commercial bank. Thefacility is secured by an assignment of all NTS' trade accounts receivable. The facility bears interest at a rate equivalent to Wall Street Journal Prime, but not less than 6% per annum. The Wall Street Journal Prime rate was 3.25% at March 31, 2010. At March 31, 2010, the total amount advancedwas $3,392,690. The amounts and terms of the facility are: a. Revolving credit line of $2,000,000, which matured on April 27, 2010. On the maturity date, the outstanding balance was $1,850,000 which was paid in full by the Company. b. Loan of $2,000,000 repayable in equal monthly installments of $61,212 each. The first installment to commence on June 25, 2009 and the final principal payment is due on May 2010. 2. NTS Telephone Company, LLC, a wholly owned subsidiary of NTS has received approval from the Rural Utilities Service (“RUS”), a division of the United States Department of Agriculture,for an $11.8 million, 17-year debt facility to complete a telecommunications overbuild project in Levelland, Texas. The RUS loan is non-recourse to NTS and all other NTS subsidiariesand is a cost-of-money loan, bearinginterestatthe average rate for10-year U.S. Treasuryobligations.Advances are requested as the construction progresses, andthe interest rate is set based upon the prevailing rate at the time of eachindividual advance. The current average rate isapproximately3.73%. The total aggregate amount of these loans as of March 31, 2010 and December 31, 2009 are $5,469,558 and $5,574,100, respectively. The loans are to berepaid in monthly installments until 2024. 3. Long-term loan from Burlingame Equity Investors, LP (“Burlingame”) (See Note 5.2) On March 23, 2010, the Company entered into a Securities Purchase Agreement (the “Purchase Agreement”) with an existing shareholder, Burlingame Equity Investors, LP (“Burlingame”). As part of the Purchase Agreement, the company issued a senior promissory note in the aggregate principal amount of $3,500,000, maturing on March 22, 2012.Interest accrues at an annual rate of 10% and is payable quarterly. The note has equal liquidation rights with the Company's Series A Bonds issued in Israel on December 13, 2007. The Company evaluated the fair value of each of the three securities that were issued under the Purchase Agreement (i.e., the promissory note, 2,173,913 shares of the Company’s common stock and a warrant to purchase 950,000 shares of the Company’s common stock) and recorded the promissory note in its fair value of $2,556,240. The difference between the fair value and the principal amount will be expense ratably over the life of the promissory note. -18- Xfone, Inc. and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 (Unaudited) Note 5 - Capital Structure, stock options, warrants 1. Issuance of options to officers and employees On February 15, 2010, the Company granted the following options to officers and employees under the Company’s 2007 Stock Incentive Plan: (1) The Company's President, Chief Executive Officer and director was granted options to purchase 1,500,000 shares of common stock, fully vested, exercisable at $1.10 per share and expiring five years from the date of grant. Based on the assumption below, the Company estimated that the fair value of the options at $294,386. (2)The Company's Chief Financial Officer, was granted options to purchase 400,000 shares of common stock, exercisable at $1.10 per share and expiring seven years from the grant date. The options will vest as to 25% of the underlying shares 12 months from the date of grant. The remaining 75% of the options shall vest in equal quarterly installments after 15 months from the date of grant. In the event of a change of control of the Company, any unvested and outstanding portion of the options shall immediately and fully vest. Based on the assumption below, the Company estimated that the fair value of the options at $107,050. (3) An aggregate of 1,372,500 options to purchase shares of common stock were granted to other employees of the Company and its subsidiaries.Each such option is exercisable at $1.10 per share and expires seven years from the date of grant.Of these options, 85,000 options are fully vested on the date of grant, and the remaining 1,287,500 options will vest as to 25% of the underlying shares 12 months from the date of grant, with the remaining 75% of the options vesting in equal quarterly installments after 15 months from the date of grant. Additionally, 125,000 of the options will immediately and fully vest in the event of a change in control of the Company. Based on the assumption below, the Company estimated that the fair value of the options at $367,311. On March 22, 2010, 69,500 of these options were exercised. The Company’s aggregate equity-based compensation expense for the threemonths ended March 31, 2010 and 2009 totaled $395,415 and $152,017, respectively. The weighted average estimated fair value of employee stock options granted during the three months ended March31, 2010 was $0.23 per share, using the Black-Scholes option pricing model, with the following weighted average assumptions (annualized percentages): Threemonthsended March31, 2010 Volatility 48.5 % Risk-free interest rate 2.76 % Dividend yield 0 % Forfeiture rate 20 % -19- Xfone, Inc. and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 (Unaudited) Note 5 - Capital Structure, stock options, warrants (Cont.) 2. Securities Purchase Agreement with Burlingame On March 23, 2010, the Company entered into a Securities Purchase Agreement (the “Purchase Agreement”) with an existing shareholder, Burlingame Equity Investors, LP (“Burlingame”), for the issuance of the following securities of the Company for an aggregate purchase price of $6,000,000: (1) A senior promissory note in the aggregate principal amount of $3,500,000, maturing on March 22, 2012.Interest accrues at an annual rate of 10% and is payable quarterly. The note has equal liquidation rights with the Company's Series A Bonds issued in Israel on December 13, 2007. (2)2,173,913 shares of the Company’s common stock at a price of $1.15 per share for a total purchase price of $2,500,000. (3) A warrant to purchase 950,000 shares of the Company’s Common Stock, which shall be exercisable at a price of $2.00 per share for a period of 5 years. The number of shares issuable upon exercise of the Warrant, and/or the applicable exercise price, may be proportionately adjusted in the event of a stock dividend, distribution, subdivision, combination, merger, consolidation, sale of assets, spin-off or similar transactions. The Company's shareholders' equity already reflects the Company's obligation to issue common stock under the Purchase Agreement. 3. Subscription Agreement with certain investors affiliated with Gagnon Securities LLC On March 23, 2010, the Company entered into a Subscription Agreement with certain investors affiliated with Gagnon Securities LLC, an existing shareholder (collectively, “Gagnon”), for the issuance of 500,000 Common Stock at a purchase price of $1.15 per share for an aggregate purchase price of $575,000. The proceeds were received on April 1, 2010 and the Company's shareholders' equity already reflects the Company's obligation to issue common stock under the Subscription Agreement. Note6 - Geographical segments Information As of January 1, 2010, the Company has one reporting segment. The Company's operations in the United Kingdom and Israel are reported as discontinued operations (Note 3). -20- Xfone, Inc. and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 (Unaudited) Note7 – Legal proceedings 1. FCC Enforcement Bureau On March 6, 2006, the FCC’s Enforcement Bureau initiated an investigation into Telephone Electronic Company’s (“TEC”) compliance with FCC Rules for compensation of payphone service providers. The Enforcement Bureau issued requests for production to TEC, its affiliates and subsidiaries. TEC was a majority shareholder of NTS Communications, Inc. ("NTS") at the time of this investigation, prior to the Company's acquisition of NTS on February 26, 2008. On April 26, 2006, NTS filed its response to the request for production. The FCC has the authority to issue fines for violations of its regulations. NTS believes it is in compliance and will not incur any fine. The investigation is pending. 2. Teresa Leffler vs. Xfone USA On February 24, 2009, Teresa Leffler, a former employee of Xfone USA, Inc., filed a complaint with the Circuit court of Rankin County, Mississippi, alleging sexual discrimination and sexual harassment by a former employee of Xfone USA, Marshall Wingard, and Xfone USA, that allegedly resulted in injury to her job and reputation, lost wages, mental and physical pain and suffering. Ms. Leffler seeks compensatory damages in the amount of $300,000 and punitive damages in the amount of $300,000. The filing of the complaint follows Ms. Leffler’s receipt of a Notice of Right to Sue (the “Notice”) issued by the U.S. Equal Employment Opportunity Commission (the “EEOC”) on November 21, 2008. The Notice also stated that the EEOC was terminating its processing of the charge. Xfone USA and Mr. Wingard filed their Original Answers on April 15, 2009. Mr. Wingard was dismissed with prejudice from the suit by agreement and stipulation on May 12, 2009. The matter against Xfone USA is pending. 3. Eliezer Tzur et al. vs. 012 Telecom Ltd. et al. On January 19, 2010, Eliezer Tzur et al. (the “Petitioners”) filed a request to approve a claim as a class action (the “Class Action Request”) against Xfone 018 Ltd. (“Xfone 018”), the Company's 69% owned Israel based subsidiary, and four other Israeli telecom companies, all of which are entities unrelated to the Company(collectively with Xfone 018, the “Defendants”), in the District Court in Petach Tikva, Israel (the “Israeli Court”). The Petitioners’ claim alleges that the Defendants have not fully fulfilled their alleged legal requirement to bear the cost of telephone calls by consumers to the Defendants’ respective technical support numbers. One of the Petitioners seeks damages for the cost such telephone calls allegedly made by him during the 5.5-year period preceding the filing of the Class Action Request, which he assessed at NIS 54.45 (approximately $15). The Class Action Request, to the extent it pertains to Xfone 018, states total damages of NIS 7,500,000 (approximately $2,000,000) which reflects the Petitioners’ estimation of damages caused to all consumers that (pursuant to the Class Action Request) allegedly called Xfone 018’s technical support number during a certain period defined in the Class Action Request. A court hearing with respect to the approval or disapproval of the Class Action Request has been scheduled for September 19, 2010. Xfone 018 intends to vigorously defend the Class Action Request. Note 8 – Subsequent Events On May 14, 2010, an agreement (the “Agreement”) was entered into between the Company, the Company’s 26% minority interest partner (the “Minority Partner”) in Xfone 018 and Marathon Telecom Ltd. (“Marathon Telecom”), for the sale by the Company of its 69% interest in Xfone 018, and the sale by the Minority Partner of its 26% interest in Xfone 018 (collectively, the “Holdings”) to Marathon Telecom (the “Transaction”). The entry into the Agreement follows the non-binding memorandum of understanding (the “MoU”) which the parties had entered into on March 2, 2010. The aggregate purchase price to be paid by Marathon Telecomin exchange for the interests in Xfone 018 is approximately $7,850,000, which represents a price for 100% of the interests in Xfone 018 free of any financial debt. The financial debt of Xfone 018 on the date of the Agreement, excluding debt due to the Company, is approximately $1,100,000. In connection with the Transaction, the Company will be repaid its debt, and will receive 69% of the net proceeds after all other financial debt of Xfone 018 has been paid. The closing of the Transaction is subject to certain conditions and approvals, including, receipt of the approval of the Minister of Communications in Israel. -21- Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations FORWARD-LOOKING STATEMENTS The information set forth in this Management's Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) contains certain “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, Section 21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995, including, among others (i) expected changes in the Company's revenues and profitability, (ii) prospective business opportunities and (iii) the Company's strategy for financing its business. Forward-looking statements are statements other than historical information or statements of current condition. Some forward-looking statements may be identified by use of terms such as “believes”, “anticipates”, “intends” or “expects”. These forward-looking statements relate to the plans, objectives and expectations of the Company for future operations. Although the Company believes that its expectations with respect to the forward-looking statements are based upon reasonable assumptions within the bounds of its knowledge of its business and operations, in light of the risks and uncertainties inherent in all future projections, the inclusion of forward-looking statements in thisQuarterly Reportshould not be regarded as a representation by the Company or any other person that the objectives or plans of the Company will be achieved. You should read the following discussion and analysis in conjunction with the Condensed Consolidated Financial Statements and Notes attached hereto, and the other financial data appearing elsewhere in this Quarterly Report. The Company's revenues and results of operations could differ materially from those projected in the forward-looking statements as a result of numerous factors, including, but not limited to, the following: the risk of significant natural disaster, the inability of the Company to insure against certain risks, inflationary and deflationary conditions and cycles, currency exchange rates, changing government regulations domestically and internationally affecting the Company's products and businesses. OVERVIEW Xfone, Inc. was incorporated in Nevada, U.S.A. in September 2000. The Companyis a holding and managing company providing international voice, video and data communications services with operations in the United States, the United Kingdom and Israel offering a wide range of services, including: local, long distance and international telephony services; video; prepaid and postpaid calling cards; cellular services; Internet services; messaging services (Email/Fax Broadcast, Email2Fax and Cyber-Number); and reselling opportunities. The Company serves customers worldwide. The Company's principal executive offices are in Lubbock, Texas. Divestitures As reported in our Annual Report on Form 10-K for the fiscal year ended December 31, 2009, subsequent to the year ended December 31, 2009, our board of directors made a strategic decision to concentrate on our operations in the U.S.As a result of this decision, we decided to divest our operations in the United Kingdom and Israel. The assets, liabilities and results of operations of the U.K. and Israel operations have been classified as discontinued operations for all periods presented. Detailed discussions of each of these divestitures follow: Discontinued operations in the UK. OnJanuary 29, 2010, we entered into an agreement (the “Agreement”) with Abraham Keinan, a significant shareholder and Chairman of our Board (“Keinan”), and AMIT K LTD, a company registered in England & Wales which is wholly owned and controlled by Keinan (“Buyer”), for the sale of Swiftnet, Auracall, Equitalk and Story Telecom (the “UK Subsidiaries”), which we owns (the “Transaction”). Pursuant to the Agreement, the consideration to be paid by Buyer and/or Keinan to us shall becomprised of the following three components: -22- 1. Our release from the repayment of the loan from Iddo Keinan, the son of Mr. Keinan and an employee of Swiftnet dated December 10, 2009, pursuant to which Iddo Keinan extended to Swiftnet a loan of £860,044 ($1,229,263);. 2. Release from our obligation to Bank Leumi (UK) Plc. for of £150,000 ($226,604), thereby releasing us from our obligation to Bank Leumi (UK) Plc.; and 3. An annual earn-out payment over the following years beginning on the consummation of the Transaction.The aggregate Earn-Out Payments shall be equal to but shall not exceed $1,858,325 in the aggregate. Our Board of Directors approved the Agreement. The Closing of the Transaction is subject to approval by the holders of a majority of our common stock entitled to vote, which shall be obtained at a special meeting of the our shareholders to be held not later than July 31, 2010. As a result of the Agreement, we determined that it is more likely than not that the operations in the UK would be sold. This determination triggered the need to classify the assets and liabilities related to UK Subsidiaries as “held for sale” in our financial statements. Furthermore, it has also triggered the need to test the $5,592,014 of goodwill related to the operation in the UK. Using an estimate of proceeds to be received upon sale as an indicator of the UK operation’s fair value, we determined that $800,000 of UK operation’s goodwill had become impaired, and was, therefore, written off during the quarter ended March 31, 2010as a component of discontinued operations in the consolidated statement of operations. The results of discontinued operations in the UK for the three months ended March 31, 2010 and 2009 are as follows: Three months ended March 31, Revenues (*) $ $ Cost of revenues Gross profit Operating expenses: Marketing and selling General and administrative Impairment of goodwill - Total operating expenses Operating profit (loss) ) Financing expenses, net ) ) Income (loss) before taxes ) Income tax benefit - Net income (loss) from discontinued operation in the United Kingdom $ ) $ (*) Intercompany revenues, for services provided by the discontinued operation in the UK to the discontinued operation in Israel, of $211,734 and $308,268 for the three months ended March 31, 2010 and 2009, respectively, are attributed to the discontinued operations in the UK. The associated costs of these revenues are also attributed to the discontinued operations in the UK. -23- Discontinued operations in Israel On May 14, 2010, we signed an agreement for the sale of our holding in Xfone 018 to Marathon Telecom. The aggregate purchase price to be paid by Marathon in exchange for the interests in Xfone 018 is approximately $7,850,000, which represents a price for 100% of the interests in Xfone 018 free of any financial debt. As a result of the Agreement to sell the holdings in Xfone 018, the assets and liabilities related to Xfone 018 have been classified as “held for sale” in our financial statements. The results of discontinued operations in Israel for the three months ended March 31, 2010 and 2009 are as follows: Three months ended March 31, Revenues (*) $ $ Cost of revenues Gross profit Operating expenses: Marketing and selling General and administrative Total operating expenses Operating profit Financing income (expense), net ) ) Income before taxes Income tax expense ) ) Net income Income attributed to non-controlling interest ) ) Net income (loss) attributed to the Company from discontinued operation in Israel $ $ (*) Intercompany revenues, for services provided by the discontinued operation in Israel to the discontinued operation in the UK, of $7,563 and $22,344 for the three months ended March 31, 2010 and 2009, respectively, are attributed to the discontinued operations in Israel. The associated costs of these revenues are also attributed to the discontinued operations in Israel. -24- RESULTS OF OPERATIONS Financial Information - Percentage of Revenues Three months ended March 31, Revenues % % Cost of Revenues % % Gross Profit % % Operating Expenses: Marketing and Selling % % General and Administrative % % Total Operating Expenses % % Income (loss) from continued operations before taxesand non-controlling interest % % Income (loss) from continued operations % % Net Income (loss) attributed to shareholders % % COMPARISON OF THE THREE MONTH PERIODS ENDED MARCH 31, 2, 2009 Revenues. Revenues for the quarter ended March 31, 2010 decreased 7.0% to $14,557,438 from $15,650,013 for the same period in 2009. The decrease in revenues is a result of a decrease of approximately $900,000 in revenues from other carriers and residential customers. The decrease in revenues was offset by approximately $250,000 in revenues from business and residential customers using our fiber network. Cost of Revenues. Cost of revenues consists primarily of traffic time purchased from telephone companies and other related charges. Cost of revenues for the quarter ended March 31, 2010 decreased 11.0% to $7,704,165 from $8,655,816 for the same period in 2009. Cost of revenues, as a percentage of revenues in the quarter ended March 31, 2010, decreased to 52.9% from 55.3% for the same period in 2009. The decrease in the cost of revenues, as a percentage of revenues, result of an increase in sales of our services on our fiber network which generated high-margins and a decrease in sales of low-margin products mainly to other carriers and to residential customers. Marketing and Selling Expenses. Marketing and selling expenses are primarily related to compensation attributed to employees engaged in marketing and selling activities, promotion, advertising and related expenses. Marketing and selling expenses for the quarter ended March 31, 2010 decreased 7.0% to $1,107,892 from $1,190,734 for the same period in 2009. Marketing and selling expenses for the quarter ended March 31, 2010 are 7.6% of revenues, similar to the same period in 2009. -25- General and Administrative Expenses. General and administrative expenses consists primarily of compensation costs for administration, finance and general management personnel and consulting fees. General and administrative expenses for the quarter ended March 31, 2010 is $5,432,000and remained at the same level of $5,429,100for the same period in 2009. General and administrative expenses include stock options compensation which relates to stock options that were granted to our employeesand vest during the reported period. Total stock option compensation in the three months ended March 31, 2010 increased by $243,398 (or 160%)to $395,415 from $152,017 for the same period in 2009. The increase in the stock option compensation was offset with saving froma reduction incorporate costand decline in consulting fees. Financing Expenses, net. Financing expenses, net, for the quarter ended March 31, 2010 increased $2,640,758 to $1,094,726 from financial income of $1,546,032 for the same period in 2009. Financing expenses consist of interest payable on our Bonds, the effect of exchange rate fluctuation in the USD\NIS on our Bonds which are stated in NIS and linkage to the CPI expenses accumulated on the Bonds which are linked to the Israeli CPI. It also includes interest expenses on our interest bearing obligations and the effect of the currency exchange rate on intercompany balances with our subsidiaries which reportin NIS and GBP as their functionalcurrencies, which is of a temporary nature under the determination of SFAS 52. The increase in financing expenses is a result of a devaluation of 1.6% in the U.S. dollar against the NIS during the first quarter of 2010 versus an increase of 10.2% in the U.S. Dollar against the NIS in the same period in 2009. The increase in financing expenses was offset against a decrease in the Bonds’ outstanding principal amount. LIQUIDITY AND CAPITAL RESOURCES Cash and cash equivalents as of March 31, 2010, amounted to $7,330,482 compared to $2,819,393 as of December 31, 2009, anincrease of $4,511,089. Net cash provided by operating activities in the three months ended March 31, 2010, was $2,193,215. The increase in cash flow from operating activities is mostly related to reduction of general and administrative expenses, decrease in account receivables and increase in account payable. Cash used for investing activities in the three months ended March 31, 2010 was $2,869,880. Out of that amount, $1,811,593 is attributable to the build out of the project under the United States Department of Agriculture in Levelland, TX and $1,058,287 to the purchase of other equipment. Net cash provided by financing activities for the three months ended March 31, 2010 was $5,260,788, and is primarily attributable to proceeds from the issuance of promissory note, stocks and warrants to Burlingame Equity Investors, LP for total proceeds of $6,000,000. Our capital investments are primarily for the build-out of our fiber network, the purchase of equipment and software for services that we provide or intend to provide in Texas, Mississippi and Louisiana. Capital lease obligations: We are the lessee of switching and other telecom equipment and motor vehicles under capital leases expiring on various dates from 2010 through 2014. As of March 31, 2010, our continued operation reported a working capital deficit of $10,024,520 compared to a deficit of $13,449,727 on December 31, 2009. In order to overcome the deficit in our working capital, our management took the following actions: (i) On January 29, 2010, we entered into an agreement with Mr. Keinan and AMIT K LTD, a company registered in England & Wales which is wholly owned and controlled by Mr. Keinan to divest our UK operations.We expect thedivestiture of the UK operations to result in a value of approximately $4,500,000 in total proceeds and future savings. Upon the approval of the transaction to divestiture the UK operations by our shareholder, we will be immediately relieved from short-term notes of approximately $1,500,000; (ii) On May 14, 2010, we signed an agreement for the sale of our holding in Xfone 018 to Marathon Telecom. The aggregate purchase price to be paid by Marathon in exchange for the interests in Xfone 018 is approximately $7,850,000, which represents a price for 100% of the interests in Xfone 018 free of any financial debt. (iii) On March 23, 2010, we entered into a securities purchase agreement with certain investors affiliated with Gagnon Securities LLC, an existing shareholder, for the issuance of our common stock for an aggregate consideration of $575,000; and (iv) as of December 31, 2009 our current liabilities include short-term credit line and notes payable of approximately $5,400,000 with our commercial bank. Of that amount, $1,850,000 was repaid on April 27, 2010. We are negotiating the renewal of the notes and the credit line with the bank and we believe that upon resolution of the negotiation we will repay most of the remaining amount after December 31, 2010. -26- The following table represents our contractual obligations and commercial commitments, excluding interest expense, as of March 31, 2010. Payments Due by Period Contractual Obligations Total Less than 1 Year 1-3 Years 4-5 Years More than 5 Years Domestic credit facility $ $ $
